 

\lO’\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Matthew Muller l l L E

 

 

 

 

 

P.O. BOX 2563
San Francisco, CA 94126-2563 N[]V 1 3 2018
Pro Se cLERK u s D
§¢sTERN ’Dléfm¢':STTgi=CcT:A(i.?l=UoRgNnA
oEPuTv cLEF¢K l
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, No. 2215-cr-00205-TLN-EFB
ReSPOndent, FIRST AMENDED SUPPLEMENT TO
v_ MOTION TO VACATE, SET ASIDE OR
CORRECT SENTENCE (VERIFIED)
MATTHEW MULLER,
Movant.

 

 

 

The Movant Matthew Muller respecthilly requests all relief appropriate under 28
U.S.C. §2255 from his criminal conviction in this Court, based upon the grounds set forth
below.

INTRODUCTION
l. This motion challenges Movant's 480-month sentence of imprisonment and 60-
month term of supervised release, as well as the conviction and plea underlying this
sentence. The judgment at issue was entered on March 16, 2017. See United States
District Court, Eastern District of California, Case No. 2115-cr-00205-TLN, ECF No. 60.1
2. Movant incorporates by reference the information and procedural history set forth
in his previously First Amended Form Motion to Vacate, Set Aside or Correct Sentence,
filed herewith. The instant document will be referred to as the "§2255 First Amended
Supplement," and together with the First Amended Form Motion supersedes Movant’s

previous §2255 filing.

 

l All further docket references in this motion will be to this case number in the United States District Court
for the Eastern District of California.

First Amended Sup lement _
To Motlon to Vaca e - l - Unlted States v. Muller

 

 

 

L

\COO\]O\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

3. After nearly a year of requesting his complete client file from his former attorneys
Thomas Johnson and Kristy Horton, Movant has still been unable to gain their
compliance. Accordingly, the motion remains based only upon the incomplete and
selectively-disclosed documents provided by former counsel. Movant is separately

seeking relief from the Court to obtain the balance of his client file.

PARTIES

4. Movant Matthew Daniel Muller is currently serving a sentence imposed by this
Court following a guilty plea to a single count of kidnapping in violation of 18 U.S.C.
§1201(a) (1).

5. Respondent United States of America was represented in the underlying criminal
matter by Matthew Segal and Heiko Coppola of the Sacramento United States Attorney's

Office.

JURISDICTION AND VENUE

6. Jurisdiction and venue are proper in this Court under 28 U.S.C. §2255, as it is the
court in which the underlying judgment of conviction was entered.

7. Judgment against Mr. Muller was entered on March 16, 2017, The judgment became
final when the time for appeal expired on March 30, 2017. See ECF No. 60; Fed. R. App. P. 4(b).
Movant submitted the instant motion to prison authorities for mailing on March 3(), 2018 and it
is deemed filed as of that date. See Houston v. Lack, 487 U.S. 266 (1988) (petition of a pro se
inmate is deemed filed the day it is given to prison authorities for mailing). Accordingly, this
motion is timely filed under 28 U.S.C. §2255 and this Court has jurisdiction to proceed.

///

///

First Amended Sup lement ,
To Mot1on to Vaca e - 2 - United States v. Muller

 

 

 

PROCEDURAL HISTORY
8. The relevant procedural history is set forth in the accompanying §2255 Form

Motion.

GROUNDS FOR RELIEF

9. Each of the following claims is submitted (l) as an independent ground for relief,
to the extent allowed by law; (2) as evidence that Movant’s plea was not knowing,
intelligent and voluntary; (3) as arguments that the performance of Movant’s former
attorneys fell below an objective standard of reasonableness, and that but for their errors
a reasonable probability exists that Movant would have obtained a different result; and/or
(4) as matters relevant to the nature of any relief to be granted.
First Ground for Relief:

Unlawful Warrantless Searches of Cellular Phone
10. Alameda County law enforcement officers effected a warrantless search of
Movant's cellular phone in violation of the Fourth Amendment of the U.S. Constitution.
ll. The officers' interaction with the cellular phone's operating system shortly after the
phone was discovered, and their manipulation and use of its touchscreen, display,
speakers, microphones, transmitted, antenna and calling functions amounted to a search
for purposes of the Fourth Amendment Amendment.
12. The phone was not abandoned by its owner and no reasonable law enforcement
officer would believe under the circumstances that it had been intentionally abandoned by

a suspect fleeing the scene of a burglary.

First Amended Supplement _
To Motion to Vacate - 3 - Unlted States v. Muller

 

 

 

 

\OGO\IO’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

13. By the time the warrantless search occurred, no exigent circumstances existed that
were sufficient to justify a warrantless search. Officers did not act with an actual belief
that exigent circumstances required a warrantless search. Rather, they were simply eager
to begin their investigation into the burglary and did so without obtaining a warrant to
search the phone.
14. In addition to the above-described search, additional warrantless searches of the
cellular phone, including review of its use and digital contents, were conducted by both
California state and federal law enforcement officers well alter any arguable exigency
had dissipated.
15. Any identifying information obtained in the warrantless searches of the cellular
phone, as well as the other fruits of that search, would have been suppressible in any
criminal trial of Movant. In particular, decisions to seek additional warrants relating to
Movant's property and premises and/or decisions to seek additional electronic devices for
search or to include them in search warrants were reliant upon and tainted by the earlier
unlawful searches. Evidence obtained pursuant to the tainted search warrants would have
been suppressible as well.
Second Ground for Relief:

Illegal Seizure of Mr. Muller
16. Movant incorporates all preceding paragraphs as if fully set forth herein.
17 . Alameda County law enforcement used unlawfully obtained information and
evidence to secure an arrest and search warrant for the person of Movant, and did in fact

seize and search Movant.

First Amended Supplement _
To Motlon to Vacate - 4 - Unlted States v. Muller

 

 

 

\DOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

18. These searches and seizures were reliant upon and tainted by earlier unlawful acts
by law enforcement Any information obtained or law enforcement action taken as a
result of these searches and seizures would have been suppressible in any criminal trial of
Movant. So, too, any additional “fruits” flowing from these events, including but not
limited to subsequently obtained evidence or law enforcement action taken.

Third Ground for Relief:

Defective Warrants in Search of South Lake Tahoe Property,
F ord Mustang, E-Mail Accounts, Bank Accounts and Cellular Phone

19. Movant incorporates all preceding paragraphs as if fully set forth herein.

20. Alameda County law enforcement used a series of warrants issued between June 8
and July 23, 2015, to seize and search the person and various properties associated with
Movant. These warrants were defective in multiple regards.

2l. First, the warrants, the decision to seek the warrants and the information used to
seek the warrants were the tainted fruit of prior unlawful searches and of other unlawful
acts by police.

22. Second, the warrants were insufficiently particularized with regard to the location
and/or descriptions of the property to be searched and as to the evidence to be searched
and/or seized.

23. Third, there was insufficient probable cause to support search and/or seizure of
the items and properties listed.

24. Fourth, the warrant to search the South Lake Tahoe property was so broad as to
be considered an unlawful general warrant of exactly the sort the Fourth Amendment was
intended to proscribe.

First Ar_nended Sup lement _
To Motlon to Vaca e - 5 - Unlted States v. Muller

 

 

 

\OOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

25. Fifth, the scope of the search warrant was broader than the probable cause upon which it
was based. In particular, there was insufficient probable cause to support search warrant terms
allowing seizure of electronic devices and storage media taken by authorities from the property.
26. The above defects rose to such a level that a reasonable law enforcement officer,
knowing what the executing officers knew about the investigation and surrounding
circumstances, could not have believed in good faith that the warrants were valid. In
addition, several of the warrants used were invalid on their faces.
27. Evidence obtained on the purported authority of the defective warrants would have
been suppressible in any criminal trial of Movant. In addition, any further law
enforcement action taken and/or evidence obtained as a result of the above warrants
would have been suppressible as tainted fruits of unlawful warrants.

Fourth Ground for Relief:

Search and Seizure in Excess of Scope of Warrants
And/Or Unlawful General Warrant

28. Movant incorporates all preceding paragraphs as if fully set forth herein.

29. Law enforcement officers purporting to act on the authority of the warrants
described above seized and/or searched items not described by the warrants, thereby
exceeding their scope. These excessive searches and seizures include, but are not limited
to, searches of electronic devices for evidence beyond that named in the warrant. Movant
was in effect subjected to an unlawful general, roving search of exactly the sort that the
Fourth Amendment was intended to proscribe. Any construction of the warrant terms
broad enough to encompass all items searched and/or seized would render it an unlawful

general warrant.

First Amended Sup lement _
To Motion to Vaca e - 6 - Unlted States v. Muller

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

30. Evidence seized and/or searched in excess of the authority of the above warrants
would have been suppressible in any criminal trial of Movant. So, too, would be any
further evidence obtained or law enforcement action taken as a result of such illegally
obtained evidence.

Fifth Ground for Relief:

Unlawful Warrantless Searches of
Propertv Seized and of Private Accounts

31. Movant incorporates all preceding paragraphs as if fully set forth herein.
32. Law enforcement officers_including both California and federal authorities-
illegally searched Movant's electronic devices, electronic media and other property
without a warrant and prior to obtaining any proper authorization for doing so.
33. Officers also searched Movant's e-mail and financial accounts without a warrant
and without obtaining any other proper authorization to do so.
34. Evidence obtained as a result of the above acts would have been suppressible in
any criminal trial of Movant. So, too, any further evidence obtained or law enforcement
action taken as a result of such illegally obtained evidence, including but not limited to
decisions to seek further warrants relating to Movant.
Sixth Ground for Relief:

Defective Federal Search Warrants
35. Movant incorporates all preceding paragraphs as if fully set forth herein.
36. Beginning by at least June 30, 2015, federal authorities sought and obtained

warrants purporting to authorize seizure and/or search of items and premises owned by,

First Ar_nended Sup lement _
To Motlon to Vaca e - 7 - Unlted States v. Muller

 

 

 

 

 

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

occupied by and/or associated with Movant. These warrants were illegal and defective in
multiple regards.

37. First, the warrants, the decision to seek the warrants and the information used to
seek the warrants were tainted by prior unlawful searches and seizures and by other
illegal acts by law enforcement authorities, as detailed above.

38. Second, there was insufficient probable cause to support search and/or seizure of
the properties and items described, and the warrant terms were broader than what
probable cause did exist.

39. Third, the warrants were issued as a result of knowing misrepresentations by the
affiants and/or based on their statements made in reckless disregard of the truth.

40. Fourth, the warrants were insufficiently particularized as to the items or premises
to be searched and the evidence to be seized and/or searched. Any construction of the
warrant terms broad enough to encompass all items and properties searched and/or seized
would render them unlawful general warrants.

41. The above defects rose to such a level that a reasonable law enforcement officer,
knowing what the executing officers and agents knew about the investigation and
surrounding circumstances, could not have believed in good faith that the warrants were
valid.

42. Evidence obtained on the purported authority of the above warrants would have
been suppressible in any criminal trial of Movant. So, too, any further evidence obtained
or law enforcement action taken as a result of such illegally obtained evidence.

///

First Amended Sup lement
To Motlon to Vaca e - 8 - United States v. Muller

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Seventh Ground for Relief:

Unlawful Full Shackling of Movant During Court Appearances
43. Movant incorporates all preceding paragraphs as if fully set forth herein.
44. Movant was shackled in full restraints for all court appearances. Mr. Muller was
nonviolent and cooperative when first taken into custody by police in June of 2015, He
had been in custody over four months with no incident or disciplinary issues and had
made several previous state court appearances with no or only partial restraints. Movant
was fully complying with his prescribed psychiatric treatment and was sedated with an
antipsychotic drug for all court appearances. Nevertheless, the Court ordered that Movant
remain fully shackled throughout all courtroom appearances. It refused to hold an
evidentiary hearing on the issue, at which Movant would have presented evidence
documenting the above circumstances.
45. Movant suffered actual prejudice as a result of his shackling. The full shackling
added to Movant's mental distress during court proceedings. The shackling was
unnecessary for courtroom security and instead acted to shame and impugn Movant in
front of his family, a large media presence and other courtroom observers. Together with
Movant's poor state of mental health, the shackling caused Movant to seek to avoid
appearing in Court and to ask that a waiver of his appearance be filed. See ECF No. 32.
This in turn caused Movant to be less aware of developments in his case, and of
incompetent representation by his attorneys.
46. In addition, the prosecution improperly sought to portray Movant-who had a

perfect record of total compliance with all rules and orders while in custody and who was

First Amended Supplement _
To Motlon to Vacate - 9 - Unlted States v. Muller

 

 

 

 

 

\]G\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

flanked by multiple armed U.S. Marshals-as an immediate danger to persons present in
the courtroom, making such comments as "look at him, he's huge." Movant was not
allowed to take notes during most proceedings, and had his right hand freed only as
needed for the Court to swear him in.

Eighth Ground for Relief:

No Preliminary Hearing
47. Movant incorporates all preceding paragraphs as if fully set forth herein.
48. Although the Court set a date for a preliminary hearing in Movant's case, that
hearing date was vacated after the Respondent was able to secure an indictment against
Movant.
49. The preliminary hearing provided by Federal Rule of Criminal Procedure 5 is
intended to serve as a forum for determining probable cause, but is also an important
means of discovery for the accused, such that the justification for a preliminary exam is
not eliminated by the return of an indictment.
50, It was a violation of Movant's constitutional rights under the Due Process and
Equal Protection clauses to deny him a preliminary hearing simply because the
Respondent happened to control when Movant entered its custody and was able to obtain
an indictment before Movant's scheduled preliminary hearing.
51. Movant suffered actual prejudice from the denial of a preliminary hearing,
including but not limited to loss of the opportunity to discover Brady material, Giglio
material and other exculpatory, impeaching or relevant evidence in possession of

Respondent that he did not receive in regular discovery.

First Amended Sup lement _
To Motion to Vaca e - 10 - United States v. Muller

 

 

 

OO\lO\

\C

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Ninth Ground for Relief:

Kidnapping Statute Unconstitutional As Applied
And/Or F actual Basis of Plea Does Not Satisfv Offense Elements

52. Movant incorporates all preceding paragraphs as if fully set forth herein.
53. The statute under which Movant was convicted provides for federal jurisdiction
where any means, facility or instrumentality of interstate or foreign commerce is used
during the offense. Given the broad and permissive interpretation this language appeared
to receive in Movant's case, the statute would exceed Congress's authority under the
Commerce Clause.
54. Alternatively, given a narrower construction to avoid unconstitutionality, the
jurisdictional element of the kidnapping offense would not be satisfied by the alleged
conduct Movant conceded that the Respondent could prove at trial.

Tenth Ground for Relief:

Unlawful Seizure of Movant's
Attornev-Client Privileged Legal Materials

55. In September 2015, agents of the Federal Bureau of Investigations (FBI) took
custody of Movant from the Alameda County Sheriffs Department. At the time he was
picked up from Alameda County, Movant had on his person a folder prominently marked
with words to the effect of "Legal Materials: Confidential and Attorney-Client
Privileged." The folder contained strategic notes about Movant's case, draft legal
documents, letters from Movant's attorney to Movant and draft letters to be sent to
Movant's attorney. It also contained two letters that were evidence in Movant’s defense.

56. The FBI agents took this folder from Movant and placed it in the trunk of the

First Ar_nended Supplement _
To Motion to Vacate - 11 - United States v. Muller

 

 

 

.|>

\lO’\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

vehicle used to transport him. After arriving at Sacramento County Jail, Movant asked
the FBI agents for his folder. The FBI agents advised that he could not have the folder
back. Movant advised the agents that the folder contained confidential and privileged
legal documents and that he should be allowed to retain it. One of the FBI agents then
promised that he would deliver the folder to Movant's attorney. Movant believes he
requested a property receipt for the envelope but was told by the agents they did not have
the proper form. They reassured him again that the folder would be delivered to his
attorney.
57. Movant followed up with his attorney multiple times concerning the folder. As of
the last time he remembers asking about it in December of 2015, it still had not been
delivered to Movant's attorney.

Eleventh Ground for Relief:

Prosecutorial Misconduct

58. Movant incorporates all preceding paragraphs as if fully set forth herein.
59. Movant submits that he was prejudiced by multiple instances of prosecutorial
misconduct, including but not limited to those listed below.
60. The prosecution failed to produce relevant Brady and Giglio material during
discovery. In particular, the prosecution failed to produce evidence relating to the alleged
victims concerning the multiple conflicting accounts they gave of the crimes alleged,
evidence of their motive to misrepresent facts concerning the alleged crimes and
derogatory investigatory materials pertaining to the alleged victims tending to impugn

their credibility as prosecution witnesses. It failed to disclose conflicts of interest by FBI

First Ar_nended Sup lement _
To Motlon to Vaca e - 12 - United States v. Muller

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

agents involved in the investigation, and of formal complaints against agents by the
alleged victims.

61. The prosecution also failed to produce other relevant evidence during discovery,
including communications and investigatory records indicating the Movant's electronic
devices and other records. had been searched and examined by authorities in advance of
obtaining any warrants or other authorization. Prosecuting attorneys were aware that the
entire investigation and case against Movant stemmed fi'orn unlawful warrantless
searches of electronic devices.

62. The prosecution made statements about Movant to the Court and to the public that
it knew to be false, and/or made such statements in reckless disregard of their falsity
and/or made such statements while in possession of evidence and records clearly
indicating the statements were false, and while having a duty to reasonably investigate
said evidence and records prior to making the false claims. In particular, the prosecution
reportedly asserted that Movant was involved in a series of sexual assaults in the San
Francisco bay area while possessing evidence showing he was not.

63. The prosecution failed to make a full and truthful disclosure of investigatory
sources they relied upon in developing their case against Mr. Muller. While they
purported to have obtained information from a particular source such as pursuant to a
lawful search; in fact, they had received it first from a different source and/or under
circumstances that could make the information suppressible or that could lead Movant to
discover information unfavorable to the prosecution's case. In particular, Respondent

attempted to “launder” electronic evidence against Muller that had already been

First Amended Sup lement _
To Motlon to Vaca e - 13 - United States v. Muller

 

 

 

h

\OOO\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

unlawfully reviewed before Respondent made it appear to have been properly discovered.
64. The prosecution reviewed confidential and privileged legal papers unlawfully
seized from Movant's person when FBI agents assumed custody of Movant. The
prosecution failed to return the papers to Movant's attorney or to notify Movant's attorney
that the papers had come into their possession.
65. The prosecution engaged in inappropriate contacts and activities calculated to
impugn Movant and to harm his interests and ability to defend against criminal charges.
This conduct includes but is not limited to communications with Movant's ex-spouse
and/or her. attorneys providing information to help her in a civil action to terminate her
spousal support obligations to Movant. Movant's former spouse was successful in her
action as a result. This in turn diminished the financial resources available to Movant to
mount his criminal defense.
Twelfth Ground for Relief:

Ineffective Assistance of Counsel
66. Movant incorporates all preceding paragraphs as if fully set forth herein.
67. As explained more fully in a motion to be filed shortly after filing of this amended
supplement, Movant has been prevented by his former attorneys from fully investigating
the circumstances surrounding their representation of him. The following averments are
based on current information and belief.
68. After they were retained, Movant's counsel2 failed to timely or sufficiently

investigate Mr. Muller’s then-present and past mental health, Counsel was aware that

 

2 Movant’s former attorneys Thomas Johnson and Kristy Horton are collectively referred to herein as
“counsel.”

First Ar_nended Sup lement _
To Motion to Vaca e - 14 - United States v. Muller

 

 

 

 

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Movant had a history that included severe depression, suicide attempts, psychosis,
delusions, hallucinations, mania, anxiety and other mental health symptoms. They were
further aware that at several points in his history, Movant had appeared to family and
coworkers to be mentally well, but in fact had been suffering severe symptoms such as
delusional beliefs. Counsel was aware that Movant had been placed on extended suicide
watch at the Alameda County Jail, and that while in Alameda County custody he had
been committed for a time to an inpatient psychiatric hospital. Counsel was also aware
that before entering federal custody, Movant had suffered an in-court panic attack during
his plea hearing and had lost consciousness, requiring emergency medical care to
stabilize him. Indeed, counsel was present during the panic attack, waited for Movant to
be revived and then allowed him to enter a guilty plea. Counsel was further aware that
Movant was taking multiple psychotropic medications. They were aware that Movant
had taken actions inconsistent with his own best interests while in custody. Movant had
reported suffering ongoing episodic symptoms of psychosis while in custody, including a
delusional belief that Alameda County Jail personnel were replacing his medications with
placebos as part of an experiment.

69. Despite being aware of the foregoing circumstances, Movant's counsel did not
seek a competency hearing for Movant or arrange for him to meet with an appropriate
expert for a psychiatric evaluation. Movant was indigent, and under applicable California
law counsel could have moved at any time during the three months Movant was in state
custody for public funds to retain a defense psychiatric expert.

70. Movant's counsel failed to make sufficient efforts to obtain all of Movant's

First Amended Supplement _
To Motlon to Vacate - 15 - Un1ted States v. Muller

 

 

 

\COO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

relevant mental health records in preparation for a potential insanity defense. Movant
and his family provided counsel with detailed information about how to obtain his mental
health history and treatment records. However, counsel made only cursory efforts to
secure the needed records. These records were later obtained without apparent difficulty
by the U.S. probation officer conducting the presentence investigation.

71. Movant informed counsel of numerous electronic records and items of evidence
that would corroborate his compromised mental state and other defenses. Counsel failed
to follow up on these leads or to investigate and obtain the relevant evidence.

72. Up until September 2016, Movant’s counsel consistently advised Movant and his
family that they were planning and preparing a mental health defense. Counsel reassured
Movant and his family that progress was being made on his case and that counsel would
retain a psychiatric expert witness. Then, in September of 2016, Movant's counsel called
a meeting with him and advised him that he did not see the grounds for a successful
insanity defense. He stated that Movant's alleged conduct had "just been too organized"
to support an insanity defense. Counsel did not have Movant examined or consult an
expert familiar with the case before making this determination Movant's attorneys
advised that the best thing for him to do would be to accept a plea offer, and that they had
negotiated a recommended sentence of forty years with the prosecution. Movant's
attorney opined that this was the best offer Movant would get and that Movant would
receive a life sentence if he took the matter to trial. In reliance on counsel's advice and
representations, Movant agreed to the plea deal.

73. Movant later learned that unknown to him, his attorney had missed a key deadline

First Ar_nended Supplement _
To Motion to Vacate - 16 - Un1ted States v. Muller

 

 

 

.|>

\lO\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

by which to notify opposing counsel of his intention to mount an insanity defense. The
prosecution had accordingly moved to exclude any defense of insanity, and a hearing had
been set on the motion. Movant does not recall being advised of this motion, nor do
Movant's parents, who communicated closely with Movant's counsel concerning
developments in the case, Later, Movant’s counsel sent him a copy of case materials that
counsel stated contained all documents filed by either party with the court. However, the
prosecution's motion to exclude a defense of insanity was omitted, as were other
documents referencing the fact that counsel had missed a key deadline. Such omission
strongly suggests counsel’s consciousness of their error.

74. Following the prosecution’s motion to exclude, Movant's attorneys moved quickly
to conclude a plea agreement and set a change of plea hearing. They sought a
continuance of the hearing on the missed deadline. See ECF 35-36. Movant entered a
plea of guilty at a subsequent hearing, and Movant's counsel thereby avoided responding
to the prosecution motion to exclude a defense of insanity.

75. Movant submits that his attorney's recommendation to plead guilty was unduly
influenced by the prospect of having to explain to Movant, to Movant's parents and to the
court why he had failed in the course of over a year to secure a psychological
examination of Movant, and to take other steps to research, assess and prepare a mental
defense. Throughout this time, counsel had consistently advised his client and his client's
family that this was the planned strategy for the case, up until the day that the prosecution
filed its motion to exclude an insanity defense. Movant submits that counsel's advice was

not in keeping with the best interests of their client, and that it caused Movant to accept a

First Ar_nended Sup lement _
To Motlon to Vaca e - 17 - Un1ted States v. Muller

 

 

 

illth

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

plea agreement and plead guilty when he would not have done so had he received
effective legal advice and representation.

76. Although Movant's counsel had apparently determined that Movant’s mental
health was not relevant to the guilt phase of proceedings, they later advised Movant and
his family that it would be important to have him evaluated for purposes of sentencing.
Movant's counsel requested a continuance of sentencing, specifically citing the need to
obtain a mental health examination of Movant.

77. Movant's family paid a large sum of money to retain an expert witness, who
examined Movant. This examination entailed the same procedures and time that would
have been used had counsel arranged the evaluation a year and a half before when the
representation began. Following meetings and various written assessments and mental
health inventories completed by Movant, the expert produced a draft report. The report
was based on those meetings and exams, on Movant's psychiatric records, and on case
and discovery materials reviewed by the expert. The expert report concluded that the
Movant's alleged conduct was clearly caused by serious mental illness. Upon reviewing
the report with Movant, Movant's attorneys opined that the expert report was in effect too
good, and too absolving of Movant's criminal responsibility. Counsel expressed concern
that it was dissonant with the overall message of Movant accepting criminal
responsibility for the alleged conduct. They asked the expert to revise the report and
“tone down” such language as a passage stating that Movant: had suffered greatly and
was himself a victim in the case.

78. Ultimately, Movant's counsel decided not to submit the expert report at all.

First Ar_nended Sup lement
To Motion to Vaca e - 18 - United States v. Muller

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Movant's attorneys told him that the report was just not consistent with him accepting
responsibility, since it appeared instead to absolve him. Movant's counsel stated that
although such a report might be helpful in the criminal liability phase of a case, it could
end up hurting Movant at sentencing. Movant once again deferred to counsel’s advice.
Movant submits that the choice not to submit an expert report absolving Movant due to
his mental illness was consistent with a concern by Movant's counsel that the report could
raise questions about why they had not obtained an expert opinion in the first place, and
about why they had abandoned an insanity defense,

79. In their sentencing memoranda and at the sentencing hearing, prosecution
attorneys repeatedly highlighted that Movant's counsel had requested a continuance
specifically to obtain a forensic examination of Movant, but that Movant had chosen not
to submit any expert evidence. The implication was that the presumed evaluation had
revealed nothing favorable, and that there must be nothing wrong with Movant's mental
health that would bear on his alleged conduct. Accordingly, the prosecution argued
Movant should be held fully responsible for his conduct, and that there was no reliable
evidence of mitigating mental health circumstances

80. Slightly less than a year after sentencing in this matter, Thomas Johnson held a
meeting with Movant concerning the charges filed by Solano County. Movant and his
family were assessing whether to hire Movant's counsel to represent him in the Solano
matter. Movant's counsel stated at this meeting that he believed Movant had a strong
mental defense, and that he could overcome most or all of the charges Solano County was

bringing against him, which included a kidnapping charge.

First Amended Supplement _
To Motlon to Vacate - 19 - Un1ted States v. Muller

 

 

 

 

\lO\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

81. Since pleading guilty, Movant has become more familiar with both the law and the
psychiatry relating to a not guilty by reason of insanity plea. Many of his psychiatric
symptoms have gone into remission or become better-controlled by medication, allowing
Movant more accurate insight into his current and past mental states. Based upon his
research and knowledge of relevant facts, Movant submits he would have had a very
strong insanity defense to the charge in this case. Had Movant’s family (who were acting
as Movant's de facto conservator given his then-poor health) known of the strength of this
legal defense, they would have prevented Movant from pleading guilty under the offered
terms. Had Movant insisted on pleading guilty despite having a strong defense, they
would likely have concluded Movant’s judgment was compromised by mental illness,
and would have requested a competency evaluation or otherwise intervened.

82. Movant submits that counsel also failed to take steps to assert applicable rights
and obtain appropriate remedies in connection with all previously asserted grounds for
relief in this motion, except grounds one and seven.

83. To wit, Movant's attorney failed to investigate and obtain evidence of authorities'
warrantless searches of his electronic devices (other than the first warrantless search by
Dublin Police Services) and to file motions to suppress relating to these unlawful
searches.

84. Movant's counsel also failed to advise him of the existence of, and his eligibility
for, government-funded experts and investigators in his case, pursuant to 18 U.S.C.
§3006(a). Movant was of the belief that any experts or investigators used in his case

would necessarily have to be paid for by his family. Movant repeatedly expressed to his

First Amended Sup lement _
To Motlon to Vaca e - 20 - Un1ted States v. Muller

 

 

 

\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

attorney that he felt deeply guilty and ashamed that his family had to pay for his legal
defense, Movant agreed that he should be examined by a forensic psychological expert.
But he expressed concern over the cost when his attorney suggested retaining a cellular
phone expert to testify in relation to Movant's motion to suppress. Had he known it was
possible to obtain litigation expenses through public funds, Movant would have insisted
on expert testimony in his case. This would have included a computer forensics expert to
investigate and prove that authorities had accessed various electronic devices of Movant
before obtaining proper authorization to do so. This analysis in turn would have been the
basis of motions to suppress key evidence in Movant's case,

85 . On information and belief, Movant's counsel failed to timely communicate to him
a plea offer more favorable than that ultimately accepted by-the Movant. The prosecution
offered a plea agreement in which it would recommend a sentence of 32 years and also
include and bind the Solano County District Attorney's Office in the same agreement not
to bring any charges against Movant. By the time this offer was communicated to
Movant, it had been withdrawn by prosecutors. Based on the fact that he ultimately
accepted a plea agreement under less favorable terms, Movant submits that he would
have accepted the better plea agreement had it been timely communicated to him by
counsel.

86. Movant's counsel failed to object to statements in the presentence report that were
inaccurate When reviewing the draft report, Movant expressed to counsel that various
facts were incorrect. His attorneys stated that he could raise those matters in his

objections, but that ultimately it would be up to the probation. officer what to include in

First Amended Supplement _
To Motlon to Vacate - 21 - Un1ted States v. Muller

 

 

 

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

her report. Upon reviewing objections his attorneys submitted to the probation officer,
Movant saw that some of the matters he had discussed with his attorneys were raised and
some were not. The omitted matters were not raised in objections to the final presentence
report.
Thirteenth Ground for Relief:

Plea Agreement and Plea Not Knowing Intelligent and Voluntary
87. Movant incorporates all preceding paragraphs as if fully set forth herein.
88. At the time he pleaded guilty, Movant was suffering a severe depressive episode,
including suicidal ideation with specific plans to take his own life, anxiety attacks, sleep
disturbances and pervasive thoughts of guilt, of hopelessness, of pointlessness and of no
future, among other psychiatric symptoms. Movant's poor mental health was exacerbated
by being locked down in solitary confinement for the preceding year an average of 23.6
hours a day, with no more than four periods of recreation in an enclosed area during that
entire year.
89. On information and belief, the Court ascertained a partial report of Movant's
symptoms and the medications he was taking to address them. The Court did not rely
upon the Movant's medical records or any expert report on his psychological health.
Instead, it relied upon Movant's own self-report of some symptoms and his subjective
perception and beliefs about whether he was competent to plead guilty. This questioning
of Movant relied upon an incorrect assumption that Movant had adequate insight into his
own mental health and the effects of the multiple psychotropic medications he was taking.

The Court further assumed that Movant would be able to freely discuss his acute

First Amended Sup lement _
To Motion to Vaca e - 22 - Un1ted States v. Muller

 

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

psychiatric symptoms_symptoms most patients would find highly personal and
embarrassing_in open court and in front of a large media presence.

90. Movant submits that due to the above symptoms and circumstances, his guilty plea
was not knowing, intelligent and voluntary.

91. Movant's guilty plea was also strongly influenced by the ineffective assistance of
counsel alleged under the previous ground. As a result of counsel's poor performance,
Movant entered the plea bargain process in a far worse position than he would have had
he received adequate representation. Had he been in this better bargaining position and
been aware of all relevant. factual and legal circumstances, Movant likely would not have
pleaded guilty.

92. In addition, whether or not Movant's psychiatric illness rendered him incompetent
to plead guilty, it did interact with other factors in his case to deprive him of protections
and rights to which he was entitled under the Constitution and U.S. statutes, including but
not limited to the Rehabilitation and Americans With Disabilities Acts. For example,
Movant was especially susceptible to accepting erroneous legal advice from his attorney
due to his compromised mental state. Although he had been previously licensed to
practice law, Movant conducted no legal research of his own while incarcerated at the
Sacramento County Jail. By contrast, during a period of temporarily improved mental
health while in custody in Alameda County-before Movant had lapsed into a depressive
episode_Movant requested multiple legal materials from his attorneys concerning his
state charges and sent his attorneys a detailed legal memorandum to assist them in filing a

pretrial motion.

First Amended Supplement _
To Motion to Vacate - 23 - Un1ted States v. Muller

 

 

 

\OOO\]O’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Fourteenth Ground for Relief:

Sentence Enhanced Based on Facts
Not Admitted or Found bv a Jury Bevond a Reasonable Doubt

93. Movant incorporates all preceding paragraphs as if fully set forth herein.
94. Movant submits that his sentence was enhanced based upon alleged facts and
conduct that was not admitted in the factual basis of his plea agreement, nor found
beyond a reasonable doubt by a jury. Movant submits that such enhancements are in
effect an end-run around his fundamental trial rights, and amounted to punishment for
crimes with which Movant was never charged.
95. Movant submits that all enhancements applied to him that were not necessarily
part of an essential element of the charged offense were imposed in violation of Movant's
constitutional rights under the Fifth and Sixth Amendments.
CONCLUSION
WHEREFORE Movant respectfully requests that the Court:
(1) Vacate his conviction and sentence in this matter;
(2) Set aside Movant's guilty plea and all purported waivers of trial rights
by Movant;
(3) Order Respondent to preserve all evidence relating to the Movant's
claims herein; and
(4) Grant such other relief as the Court deems appropriate.

Respectfully submitted this eleventh day of November, 2018.

First Amended Sup lement
To Motlon to Vaca e - 24 - United States v. Muller

 

 

 

 

\DOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

First Amended Sup lement
To Motion to Vaca e

-25_

Signed:

/@W/

Matthew Muller
Pro Se

United States v. Muller

 

 

